     Case 3:20-cv-00037-RGJ Document 1 Filed 01/16/20 Page 1 of 3 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                   AT LOUISVILLE
                                  Electronically Filed

                                              )
SHAWNNA CHAVERS                               )
                                              )
              PLAINTIFF                       )
                                              )
v.                                                                3:20-CV-37-RGJ
                                              ) CIVIL ACTION NO. ______________
                                              )
UNUM                                          )
                                              )
              DEFENDANT                       )

                                  NOTICE OF REMOVAL

        Defendant, Unum Life Insurance Company of America (“Unum Life”), improperly

identified as “Unum” in the caption of the Complaint and as “Unum Life Insurance Company” in

Paragraph 2 thereof, removes this action to the United States District Court for the Western

District of Kentucky. The grounds for removal are as follows:

        1.    On November 25, 2019, the Complaint in Civil Action No. 19-CI-07416 was filed

in Jefferson Circuit Court, Division Four (4), in Louisville, Kentucky, by Plaintiff against Unum

Life. The Summons, along with the Complaint, was received by the Office of the Secretary of

State, Commonwealth of Kentucky, on December 9, 2019, was sent to Unum Life in Portland,

Maine, via certified mail, and received by Unum Life on December 17, 2019. On January 7,

2020, the Secretary of State mailed its return to the Jefferson Circuit Court. In Kentucky state

court, the filing of that return effects formal service pursuant to KRS 454.210(3)(b) and KRS

304.3-230(5), triggering the 30-day removal period under 28 U.S.C. §1446(b). Everett v. Am.

Gen. Life Ins. Co., 2016 WL 4746214, *2 (W.D. Ky. 2016); Travelers Prop. Cas. Co. of Am. v.

Rapid Power, 2012 WL 1252574, *2 (W.D. Ky. 2012). Copies of the Summons and Complaint
   Case 3:20-cv-00037-RGJ Document 1 Filed 01/16/20 Page 2 of 3 PageID #: 2




are appended hereto and constitute all process, pleadings and orders served upon Defendant to

date in this action.

        2.      The action is of a civil nature, involving a claim for benefits pursuant to an

employee welfare benefit plan, specifically a long term disability plan established by Plaintiff’s

employer or former employer [see Complaint ¶¶4-5], funded by a long term disability insurance

policy issued by Unum Life to Humana Inc. Plaintiff alleges she is entitled to benefits under the

plan [Id., ¶¶7, 19].

        3.      This Court has original federal question jurisdiction over the action pursuant to 28

U.S.C. §1331 inasmuch as the Complaint asserts a claim for benefits under an employee benefit

plan established under and governed by the Employee Retirement Income Security Act, 29

U.S.C. §1001 et seq. (“ERISA”) [Complaint, ¶¶3, 19-21].

        4.      ERISA preempts state law causes of action and provides the exclusive federal

remedies for the resolution of claim for benefits by employee benefit plan participants and

beneficiaries. See ERISA §502(a)(1)(B), 29 U.S.C. §1132(a)(1)(B); Pilot Life Ins. Co. v.

Dedeaux, 481 U.S. 41 (1987).

        5.      Section 502(3) of ERISA, 29 U.S.C. §1132(e), confers original jurisdiction upon

the district courts of the United States over claims initiated by participants or beneficiaries to

recover benefits due or to enforce rights under employee benefit plans subject to ERISA.

        6.      Thus, Plaintiff’s Complaint is an action of a civil nature founded upon a claim of

right arising under the laws of the United States over which the district court of the United States

is given original jurisdiction pursuant to 28 U.S.C. §1331 and is therefore removable to this

Court pursuant to the provisions of 28 U.S.C. §§1441(a) and (b). See Metropolitan Life Ins. Co.




                                                 2
   Case 3:20-cv-00037-RGJ Document 1 Filed 01/16/20 Page 3 of 3 PageID #: 3




v. Taylor, 481 U.S. 58 (1987). Such a claim is properly removable even if the defense of ERISA

preemption does not appear on the face of the Complaint.

       7.      Defendant has filed no pleadings in this action and this Notice of Removal is filed

within thirty (30) days after service of the Complaint and Summons in this action.

       WHEREFORE, Defendant, Unum Life Insurance Company of America, hereby gives

notice of this removal from the Jefferson Circuit Court to the United States District Court for the

Western District of Kentucky.

                                                     Respectfully submitted,

                                                     s/ Michelle Turner
                                                     Michelle Turner
                                                     Attorney for Defendant
                                                     TURNER, KEAL & BUTTON PLLC
                                                     10624 Meeting St. #101
                                                     Prospect, KY 40059
                                                     Phone: 502.426.5110
                                                     Fax: 502.426.5119
                                                     E-mail: mturner@turnerkeal.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 16, 2020, I electronically filed the foregoing with the
clerk of the court by using the CM/ECF system, which will send a notice of electronic filing to
the following:

       Robert Florio raf913@gmail.com

                                             s/ Michelle Turner
                                             Michelle Turner
                                             Attorney for Defendant
                                             TURNER, KEAL & BUTTON PLLC
                                             10624 Meeting St. #101
                                             Prospect, KY 40059
                                             Phone: 502.426.5110
                                             Fax: 502.426.5119
                                             E-mail: mturner@turnerkeal.com




                                                3
